The reception of the confession, obtained upon questioning by police officers while defendant was in jail, after he had been arraigned and held to answer and before he first had counsel, constituted prejudicial error requiring reversal. (People v. Meyer, 11 N Y 2d 162, 164-165; People v. Rodriguez, 11 N Y 2d 279, 285.) Appellant’s additional contention is untenable, particularly so since that part of the delay in furnishing stenographic minutes that ensued after the decision of appellant’s motion (15 A D 2d 989) cannot be accounted unreasonable under the circumstances shown at that time. Judgment reversed, upon the law and the facts, and a new trial ordered. Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ., concur.